611 F.2d 1225
103 L.R.R.M. (BNA) 2103, 87 Lab.Cas.  P 11,721
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Robert E. ANDERSON and Richard E. Anderson, Copartners,d/b/a Anderson Cabinets, Respondent.
No. 79-1389.
Eighth Circuit.Submitted Dec. 4, 1979.Decided Dec. 10, 1979.

Andrew F. Tranovich, Atty., N. L. R. B., Washington, D. C.  (argued), John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Robert E. Allen, Acting Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., on brief, for petitioner.
Edwin P. Harrison, Clayton, Mo., for respondent.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.

ORDER OF ENFORCEMENT

1
The National Labor Relations Board petitioned for the enforcement of its order against Robert E. Anderson and Richard E. Anderson, copartners, d/b/a Anderson Cabinets.  The Board's decision and order are reported at 241 NLRB No. 72, 100 L.R.R.M. (BNA) 1606 (1979).  After a careful review of the record, we are convinced that substantial evidence on the record as a whole supports the Board's finding that Robert Rhyneer was a supervisory employee and that the employer violated § 8(a)(5) of the National Labor Relations Act, 29 U.S.C. § 158(a)(5), by preparing, circulating and filing a petition seeking to decertify the Carpenters District Council of Greater St. Louis, AFL-CIO, and by withdrawing recognition from the Carpenters in reliance upon this employer-sponsored petition.


2
There is also substantial evidence in the record to support the Board's finding that the Company violated § 8(a)(3) of the Act, 29 U.S.C. § 158(a)(3), by discharging Floyd Wildhaber who participated in a strike of the Carpenters against the Company in protest of the unlawful withdrawal of recognition and that it violated § 8(a)(1) of the Act, 29 U.S.C. § 158(a)(1), by various acts of interference.


3
Accordingly, we enforce the Board's order.